301 F.2d 308
The EBCO MANUFACTURING COMPANY, Plaintiff-Appellant,v.ECOFF PRODUCTS CO., Inc., and Epco Sales, Inc., Defendants-Appellees.
No. 14678.
United States Court of Appeals Sixth Circuit.
April 9, 1962.

1
Appeal from the United States District Court for the Northern District of Ohio, Eastern Division.


2
William S. Rambo, Columbus, Ohio, Mahoney, Miller & Rambo, Columbus, Ohio, on brief, for plaintiff-appellant.


3
George S. Baldwin, Cleveland, Ohio, Meyer, Baldwin, Doran & Egan, Cleveland, Ohio, on brief, for defendants-appellees.


4
Before MILLER, Chief Judge, CECIL, Circuit Judge, and STARR, Senior District Judge.

ORDER.

5
Plaintiff-appellant appeals from a judgment of the district court dismissing its original and amended complaints, which charged appellees with infringement of its registered trademark EBCO and with unfair business competition by their use of the word EPCO as a registered trademark and as a portion of the corporate name of Epco Sales, Inc.


6
From examination of the record and consideration of the briefs and arguments of counsel we conclude that the district court's findings of fact are supported by substantial evidence and are not clearly erroneous, and that his conclusions of law are correct. The judgment of the district court is accordingly affirmed.